     Case 1:20-cv-00607-DAD-EPG Document 7 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JARROD GORDON,                                    No. 1:20-cv-00607-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   VEGA, et al.,                                     CASE FOR FAILURE TO PROSECUTE AND
                                                       FAILURE TO OBEY A COURT ORDER
15                      Defendants.
                                                       (Doc. No. 6)
16

17

18          Plaintiff Jarrod Gordon is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 19, 2020, the assigned magistrate judge issued corrected findings and

22   recommendations, recommending that that this action be dismissed due to plaintiff’s failure to

23   prosecute and for failure to obey a court order. (Doc. No. 6 at 3.) Those findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within fourteen (14) days of service. (Id.) No objections have been filed, and the time

26   to do so has now passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                      1
     Case 1:20-cv-00607-DAD-EPG Document 7 Filed 08/03/20 Page 2 of 2

 1   findings and recommendations are supported by the record and proper analysis.

 2          Accordingly:

 3          1.     The findings and recommendations issued on June 19, 2020 (Doc. No. 6) are

 4                 adopted in full;

 5          2.     This action is dismissed without prejudice due to plaintiff’s failure to prosecute

 6                 and failure to comply with a court order; and

 7          3.     The Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:    August 3, 2020
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
